 

Exhibit 10.2

November 10, 2010

John C. Chisholm

Re: Employment

Dear Mr. Chisholm:

The purpose of this letter agreement is to confirm the agreement of Flotek
Industries, Inc., a Delaware corporation (the “Company”) to employ John Chisholm
(“Chisholm”) pursuant to the following terms:

(1) Term. The employment of John Chisholm pursuant to the terms hereof shall be
effective as of November 15, 2010 and shall terminate on the date of the
termination of the engagement of Protechnics II, Inc. (and/or its successors and
assigns) by the Company pursuant to that certain Amended and Restated Service
Agreement dated effective the date hereof between the Company and Protechnics
II, Inc. (the “Service Agreement”).

(2) Duties. The duties of Chisholm as an employee of the Company shall be to
provide assistance with respect to the international activities and operations
of the Company and its subsidiaries.

(3) Compensation. The Company hereby agrees to pay Chisholm a monthly salary of
$4,000, subject to such tax and other withholdings as may be required by law.

(4) Benefits. Unless otherwise agreed, Chisholm shall not be eligible to
participate in any employee benefits provided by the Company to its employees,
such as health insurance, club memberships, or automobile expenses allowances or
reimbursements, or cellular telephone expense reimbursements.

(5) Covenants. Chisholm hereby agrees to be bound by the obligations of the
Chisholm Companies (as defined in the Service Agreement) pursuant to Sections 7
and 9 of the Service Agreement, to the same extent and for the same time periods
as the Chisholm Companies are bound by such provisions.



--------------------------------------------------------------------------------

 

John C. Chisholm

November 10, 2010

Page 2 of 2

 

If the foregoing sets forth the terms of our legally binding agreement, please
execute this letter where indicated below.

 

Sincerely, Flotek Industries, Inc. By:  

/s/ Jesse E. Neyman

Print Name:  

Jesse E. Neyman

Title:  

EVP Finance & Strategic Planning

 

ACCEPTED AND AGREED:

/s/ John Chisholm

John Chisholm